Citation Nr: 0120230	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-14 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1985.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2000 decision by the RO.

In its March 2000 decision, the RO, in addition to denying 
the claim on appeal, also denied a claim for service 
connection for an arm disability.  Inasmuch as the latter 
claim was denied on the basis that it was not well grounded, 
and the denial was not appealed, the claim is subject to re-
adjudication under the Veterans Claims Assistance Act of 2000 
(VCAA), § 7(b), Pub. L. No. 106-475, 114 Stat. 2096, 2099-
2100 (2000).  The matter is referred to the RO for further 
action, as appropriate.

The veteran has made statements suggesting that he wishes to 
reopen his claim for service connection for a heart disorder.  
Inasmuch as the RO has not yet taken any action on the 
matter, that matter is likewise referred to RO.


REMAND

On a form appended to a VA Form 9 (Appeal to Board of 
Veterans' Appeals), dated in June 2000, the veteran indicated 
that he wished to have "a video conference hearing before a 
BVA Board member . . . ."  To date, it does not appear that 
he has been afforded the opportunity for such a hearing.  Nor 
has he withdrawn his request.  Consequently, and because the 
claims folder needs to be made available for review by the 
veteran and his representative at the RO, a remand is 
required.  38 C.F.R. § 19.9 (2000).


For the reasons stated, this case is REMANDED to the RO for 
the following actions:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.  The veteran and his 
representative should be notified of the 
date and time of the hearing, and the 
claims folder should be made available 
to them for their review.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
appeal.

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


